— In an action for a divorce and ancillary relief, the plaintiff wife appeals from (1) stated portions of a judgment of the Supreme Court, Rockland County (Weiner, J.), dated January 22, 1990, which, inter alia, awarded mainte*812nance and distributed the marital assets, and (2) an order of the same court, dated March 19, 1990, which, inter alia, awarded her only $5,000 for counsel fees.
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that order is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
After considering the relevant factors governing the equitable distribution of marital assets (see, Domestic Relations Law § 236 [B] [5] [d]) and the awarding of maintenance (see, Domestic Relations Law § 236 [B] [6]), we find no impropriety in the Supreme Court’s distribution of assets or its award of maintenance to the plaintiff wife (see generally, Marcus v Marcus, 135 AD2d 216). Additionally, we find no error in the court’s decision to set the date of the trial as the valuation date of I.H. Greenwald Associates, an insurance brokerage determined to be a marital asset (see generally, Wegman v Wegman, 123 AD2d 220, 234-237; Marcus v Marcus, supra, at 221-222).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Thompson, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.